Title: To George Washington from the U.S. House of Representatives, 31 December 1795
From: U.S. House of Representatives, the
To: Washington, George


          
            Thursday, the 31st of December, 1795.
          
          Resolved, That the President of the United States be requested, to cause this House to be furnished, with an Account of the number of Convictions for Crimes, that have taken place, under the Penal Laws of the United States; specifying the Crime, the date and place of the conviction, and the sentence.
          
            Jonathan Dayton Speaker
          
        